Exhibit 10.2
AMENDMENT NO. 2
This amendment forms a part of Group Policy No. 587628 002 issued to the
Policyholder:
Northrop Grumman Corporation
The entire policy is replaced by the policy attached to this amendment.
The effective date of these changes is October 4, 2007. The changes only apply
to disabilities which start on or after the effective date.
The policy’s terms and provisions will apply other than as stated in this
amendment.
Dated at Portland, Maine on June 19, 2008.

            Unum Life Insurance Company of America
      By     (SIGNATURE) [v42160v4216001.gif]         Secretary     

If this amendment is unacceptable, please sign below and return this amendment
to Unum Life Insurance Company of America at Portland, Maine within 90 days of
June 19, 2008.
YOUR FAILURE TO SIGN AND RETURN THIS AMENDMENT BY THAT DATE WILL CONSTITUTE
ACCEPTANCE OF THIS AMENDMENT.
Northrop Grumman Corporation

         
By
       
 
 
 
    Signature and Title of Officer    

         
C.AMEND-1
  AMEND-1 (10/4/2007)    

 



--------------------------------------------------------------------------------



 



     
(UNUM LOGO) [v42160v4216003.gif]
  GROUP INSURANCE POLICY
NON-PARTICIPATING

POLICYHOLDER: Northrop Grumman Corporation
POLICY NUMBER: 587628 002
POLICY EFFECTIVE DATE: July 1, 2006
POLICY ANNIVERSARY DATE: July 1
GOVERNING JURISDICTION: Virginia
Unum Life Insurance Company of America (referred to as Unum) will provide
benefits under this policy. Unum makes this promise subject to all of this
policy’s provisions.
The policyholder should read this policy carefully and contact Unum promptly
with any questions. This policy is delivered in and is governed by the laws of
the governing jurisdiction and to the extent applicable by the Employee
Retirement Income Security Act of 1974 (ERISA) and any amendments. This policy
consists of:
–      all policy provisions and any amendments and/or attachments issued;
–      employees’ signed applications; and
–      the certificate of coverage.
This policy may be changed in whole or in part. Only an officer or a registrar
of Unum can approve a change. The approval must be in writing and endorsed on or
attached to this policy. No other person, including an agent, may change this
policy or waive any part of it.
Signed for Unum at Portland, Maine on the Policy Effective Date.

      (SIGNATURE) [v42160v4216002.gif]   (SIGNATURE) [v42160v4216001.gif]
President   Secretary

Unum Life Insurance Company of America
2211 Congress Street
Portland, Maine 04122
Copyright 1993, Unum Life Insurance Company of America

         
C.FP-1
  C.FP-1 (10/4/2007)    

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
BENEFITS AT A GLANCE
  B@G-LTD-1
LONG TERM DISABILITY PLAN
  B@G-LTD-1
CLAIM INFORMATION
  LTD-CLM-1
LONG TERM DISABILITY
  LTD-CLM-1
POLICYHOLDER PROVISIONS
  EMPLOYER-1
CERTIFICATE SECTION
  CC.FP-1
GENERAL PROVISIONS
  EMPLOYEE-1
LONG TERM DISABILITY
  LTD-BEN-1
BENEFIT INFORMATION
  LTD-BEN-1
OTHER BENEFIT FEATURES
  LTD-OTR-1
OTHER SERVICES
  SERVICES-1
GLOSSARY
  GLOSSARY-1

TOC-1 (10/4/2007)

 



--------------------------------------------------------------------------------



 



BENEFITS AT A GLANCE
LONG TERM DISABILITY PLAN
This long term disability plan provides financial protection for you by paying a
portion of your income while you are disabled. The amount you receive is based
on the amount you earned before your disability began. In some cases, you can
receive disability payments even if you work while you are disabled.
EMPLOYER’S ORIGINAL PLAN
EFFECTIVE DATE: July 1, 2006
POLICY NUMBER: 587628 002
ELIGIBLE GROUP(S):
     All elected or appointed officers in active employment who are elected by
the Board of Directors
MINIMUM HOURS REQUIREMENT:
     Employees must be working at least 20 hours per week.
WAITING PERIOD:
     For employees in an eligible group on or before July 1, 2006: None
     For employees entering an eligible group after July 1, 2006: None
CREDIT PRIOR SERVICE:
Unum will apply any prior period of work with your Employer toward the
pre-existing condition period for the purpose of satisfying the pre-existing
condition period.
WHO PAYS FOR THE COVERAGE:
     Your Employer pays the cost of your coverage.
ELIMINATION PERIOD:
     6 months
Benefits begin the day after the elimination period is completed.
MONTHLY BENEFIT:
     65% of monthly earnings to a maximum benefit of $15,000 per month.
Your payment may be reduced by deductible sources of income and disability
earnings. Some disabilities may not be covered or may have limited coverage
under this plan.
MAXIMUM PERIOD OF PAYMENT:

      Age at Disability   Maximum Period of Payment
Less than age 60
  To age 65, but not less than 5 years
Age 60
  60 months
Age 61
  48 months
Age 62
  42 months
Age 63
  36 months
Age 64
  30 months
Age 65
  24 months
Age 66
  21 months
Age 67
  18 months
Age 68
  15 months
Age 69 and over
  12 months

B@G-LTD-1 (10/4/2007)

 



--------------------------------------------------------------------------------



 



No premium payments are required for your coverage while you are receiving
payments under this plan.
OTHER FEATURES:
     Continuity of Coverage
     Minimum Benefit
     Pre-Existing: 3/12
     Survivor Benefit
The above items are only highlights of this plan. For a full description of your
coverage, continue reading your certificate of coverage section.
B@G-LTD-2 (10/4/2007)

 



--------------------------------------------------------------------------------



 



CLAIM INFORMATION
LONG TERM DISABILITY
WHEN DO YOU NOTIFY UNUM OF A CLAIM?
We encourage you to notify us of a claim as soon as possible, so that a claim
decision can be made in a timely manner. Telephonic notice as authorized by us
or written notice of claim should be provided within 30 days after the date your
disability begins. However, you must provide Unum written proof of your claim no
later than 90 days after your elimination period. If it is not possible to give
proof within 90 days, it must be given no later than 1 year after the time proof
is otherwise required except in the absence of legal capacity.
If you choose to file a written notice of claim, the claim form is available
from your employer, or you can request a claim form from us. If you do not
receive the form from Unum within 15 days of your request, send Unum written
proof of claim without waiting for the form.
You must notify us immediately when you return to work in any capacity.
HOW DO YOU FILE A CLAIM?
You may file notice of claim by telephonic means. The telephone number is
available through your employer. You will be required to sign an authorization
form in order for Unum to obtain medical information from your attending
physician. Should Unum be unable to obtain your medical information, we will
send a letter and appropriate forms to you for completion to be returned to us
by the date determined in the letter.
If you choose to file written notice of claim, you and your employer must
complete your own sections of the claim form and then give it to your attending
physician. Your physician should complete his or her section of the form and
send it directly to Unum.
WHAT INFORMATION IS NEEDED AS PROOF OF YOUR CLAIM?
Your proof of claim, provided at your expense, must show:

  –   that you are under the regular care of a physician;     –   the
appropriate documentation of your monthly earnings;     –   the date your
disability began;     –   the cause of your disability;     –   the extent of
your disability, including restrictions and limitations preventing you from
performing your regular occupation; and     –   the name and address of any
hospital or institution where you received treatment, including all attending
physicians.

We may request that you send proof of continuing disability indicating that you
are under the regular care of a physician. This proof, provided at your expense,
must be received within 45 days of a request by us.
In some cases, you will be required to give Unum authorization to obtain
additional medical information and to provide non-medical information as part of
your proof of
LTD-CLM-1 (10/4/2007)

 



--------------------------------------------------------------------------------



 



claim, or proof of continuing disability. Unum will deny your claim, or stop
sending you payments, if the appropriate information is not submitted.
TO WHOM WILL UNUM MAKE PAYMENTS?
     Unum will make payments to you.
WHAT HAPPENS IF UNUM OVERPAYS YOUR CLAIM?
     Unum has the right to recover any overpayments due to:

  –   fraud;     –   any error Unum makes in processing a claim; and     –  
your receipt of deductible sources of income.

You must reimburse us in full. We will determine the method by which the
repayment is to be made.
Unum will not recover more money than the amount we paid you.
LTD-CLM-2 (10/4/2007)

 



--------------------------------------------------------------------------------



 



POLICYHOLDER PROVISIONS
WHAT IS THE COST OF THIS INSURANCE?
LONG TERM DISABILITY
The initial premium for each plan is based on the initial rate(s) shown in the
Rate Information Amendment(s).
WAIVER OF PREMIUM
Unum does not require premium payments for an insured while he or she is
receiving Long Term Disability payments under this plan.
INITIAL RATE GUARANTEE
Refer to the Rate Information Amendment(s).
WHEN IS PREMIUM DUE FOR THIS POLICY?

         
 
  Premium Due Dates:   Premium due dates are based on the Premium Due Dates
shown in the Rate Information Amendment(s).

The Policyholder must send all premiums to Unum on or before their respective
due date. The premium must be paid in United States dollars.
WHEN ARE INCREASES OR DECREASES IN PREMIUM DUE?
Premium increases or decreases, for other than salary changes, which take effect
during a plan month are adjusted and due on the next premium due date following
the change. Changes will be pro-rated daily. Premium due dates are shown in the
Rate Information Amendment.
Premium increases or decreases due to salary changes are to be adjusted on the
first day of the next plan year.
If premiums are paid on other than a monthly basis, premiums for increases and
decreases will result in a monthly pro-rated adjustment on the next premium due
date.
Unum will only adjust premium for the current plan year and the prior plan year.
In the case of fraud, premium adjustments will be made for all plan years.
WHAT INFORMATION DOES UNUM REQUIRE FROM THE POLICYHOLDER?
The Policyholder must provide Unum with the following on a regular basis:

  –   information about employees:

  •   who are eligible to become insured;     •   whose amounts of coverage
change; and/or     •   whose coverage ends;

  –   occupational information and any other information that may be required to
manage a claim; and     –   any other information that may be reasonably
required.

EMPLOYER-1 (10/4/2007)

 



--------------------------------------------------------------------------------



 



Policyholder records that, in Unum’s reasonable opinion, have a bearing on this
policy will be available for review by Unum within 30 days of Unum’s request.
Clerical error or omission by Unum will not:

  –   prevent an employee from receiving coverage;     –   affect the amount of
an insured’s coverage; or     –   cause an employee’s coverage to begin or
continue when the coverage would not otherwise be effective.

WHO CAN CANCEL THIS POLICY OR A PLAN UNDER THIS POLICY?
     This policy or a plan under this policy can be cancelled:

  –   by Unum; or     –   by the Policyholder.

     Unum may cancel or offer to modify this policy or a plan if:

  –   there is less than 25% participation of those eligible employees who pay
all or part of their premium for a plan; or     –   there is less than 100%
participation of those eligible employees for a Policyholder paid plan;     –  
the Policyholder does not promptly provide Unum with information that is
reasonably required;     –   the Policyholder fails to perform any of its
obligations that relate to this policy;     –   fewer than 25 employees are
insured under a plan;     –   the Policyholder fails to pay any premium within
the 60 day grace period.

If Unum cancels this policy or a plan for reasons other than the Policyholder’s
failure to pay premium, a written notice will be delivered to the Policyholder
at least 120 days prior to the cancellation date.
If the premium is not paid during the grace period, the policy or plan will
terminate automatically at the end of the grace period. The Policyholder is
liable for premium for coverage during the grace period. The Policyholder must
pay Unum all premium due for the full period each plan is in force.
The Policyholder may cancel this policy or a plan by written notice delivered to
Unum at least 31 days prior to the cancellation date. When both the Policyholder
and Unum agree, this policy or a plan can be cancelled on an earlier date. If
Unum or the Policyholder cancels this policy or a plan, coverage will end at
12:00 midnight on the last day of coverage.

If this policy or a plan is cancelled, the cancellation will not affect a
payable claim.
WHAT HAPPENS TO AN EMPLOYEE’S COVERAGE UNDER THIS POLICY WHILE HE OR SHE IS ON A
FAMILY AND MEDICAL LEAVE OF ABSENCE?
We will continue the employee’s coverage in accordance with the policyholder’s
Human Resource policy on family and medical leaves of absence if premium
payments continue and the policyholder approved the employee’s leave in writing.
EMPLOYER-2 (10/4/2007)

 



--------------------------------------------------------------------------------



 



Coverage continues to the end of the month plus four additional months from the
day your leave begins for Basic Long Term Disability.
If the policyholder’s Human Resource policy doesn’t provide for continuation of
an employee’s coverage during a family and medical leave of absence, the
employee’s coverage will be reinstated when he or she returns to active
employment.
     We will not:

  –   apply a new waiting period;     –   apply a new pre-existing conditions
exclusion; or     –   require evidence of insurability.

DIVISIONS, SUBSIDIARIES OR AFFILIATED COMPANIES INCLUDE:
NAME/LOCATION (CITY AND STATE)
Refer to the Northrop Grumman Account Structure Document that is located in the
contract file for a listing of names and locations approved by Unum.
EMPLOYER-3 (10/4/2007)

 



--------------------------------------------------------------------------------



 



CERTIFICATE SECTION
Unum Life Insurance Company of America (referred to as Unum) welcomes you as a
client.
This is your certificate of coverage as long as you are eligible for coverage
and you become insured. You will want to read it carefully and keep it in a safe
place.
Unum has written your certificate of coverage in plain English. However, a few
terms and provisions are written as required by insurance law. If you have any
questions about any of the terms and provisions, please consult Unum’s claims
paying office. Unum will assist you in any way to help you understand your
benefits.
If the terms and provisions of the certificate of coverage (issued to you) are
different from the policy (issued to the policyholder), the policy will govern.
Your coverage may be cancelled or changed in whole or in part under the terms
and provisions of the policy.
The policy is delivered in and is governed by the laws of the governing
jurisdiction and to the extent applicable by the Employee Retirement Income
Security Act of 1974 (ERISA) and any amendments. When making a benefit
determination under the policy, Unum has discretionary authority to determine
your eligibility for benefits and to interpret the terms and provisions of the
policy.
For purposes of effective dates and ending dates under the group policy, all
days begin at 12:01 a.m. and end at 12:00 midnight at the Policyholder’s
address.
Unum Life Insurance Company of America
2211 Congress Street
Portland, Maine 04122
CC.FP-1 (10/4/2007)

 



--------------------------------------------------------------------------------



 



GENERAL PROVISIONS
WHAT IS THE CERTIFICATE OF COVERAGE?
This certificate of coverage is a written statement prepared by Unum and may
include attachments. It tells you:

  –   the coverage for which you may be entitled;     –   to whom Unum will make
a payment; and     –   the limitations, exclusions and requirements that apply
within a plan.

Unum will provide your Employer with a certificate of coverage for delivery to
each insured.
WHEN ARE YOU ELIGIBLE FOR COVERAGE?
If you are working for your Employer in an eligible group, the date you are
eligible for coverage is the later of:

  –   the plan effective date; or     –   the date you enter an eligible group.

WHEN DOES YOUR COVERAGE BEGIN?
When your Employer pays 100% of the cost of your coverage under a plan, you will
be covered at 12:01 a.m. on the date you are eligible for coverage.
WHAT IF YOU ARE ABSENT FROM WORK ON THE DATE YOUR COVERAGE WOULD NORMALLY BEGIN?
If you are absent from work due to injury, sickness or temporary leave of
absence, your coverage will begin on the date you return to active employment.
ONCE YOUR COVERAGE BEGINS, WHAT HAPPENS IF YOU ARE TEMPORARILY NOT WORKING?
If you are on a leave of absence, and if premium is paid, you will be covered
through the end of the month that immediately follows the month in which your
leave of absence begins.
WHEN WILL CHANGES TO YOUR COVERAGE TAKE EFFECT?
Once your coverage begins, any increased or additional coverage due to a change
in your monthly earnings or due to a plan change requested by your Employer will
take effect immediately if you are in active employment or if you are on a
covered leave of absence. If you are not in active employment due to injury or
sickness, any increased or additional coverage will begin on the date you return
to active
employment.
Any decrease in coverage will take effect immediately but will not affect a
payable claim that occurs prior to the decrease.
EMPLOYEE-1 (10/4/2007)

 



--------------------------------------------------------------------------------



 



WHEN DOES YOUR COVERAGE END?
     Your coverage under the policy or a plan ends on the earliest of:

  –   the date the policy or a plan is cancelled;     –   the date you no longer
are in an eligible group;     –   the date your eligible group is no longer
covered;     –   the last day of the period for which you made any required
contributions; or     –   the last day you are in active employment except as
provided under the covered leave of absence provision.

Unum will provide coverage for a payable claim which occurs while you are
covered under the policy or plan.
WHAT ARE THE TIME LIMITS FOR LEGAL PROCEEDINGS?
You can start legal action regarding your claim 60 days after proof of claim has
been given and up to 3 years from the time proof of claim is required, unless
otherwise provided under federal law.
HOW CAN STATEMENTS MADE IN YOUR APPLICATION FOR THIS COVERAGE BE USED?
Unum considers any statements you or your Employer make in a signed application
for coverage a representation and not a warranty. If any of the statements you
or your Employer make are not complete and/or not true at the time they are
made, we can:

  –   reduce or deny any claim; or     –   cancel your coverage from the
original effective date.

We will use only statements made in a signed application as a basis for doing
this. A copy of the statements will be provided to you, your beneficiary or
personal representative. These statements cannot be used to reduce or deny
coverage if your coverage has been in force for at least 2 years.
However, if the Employer gives us information about you that is incorrect, we
will:

  –   use the facts to determine if you have coverage under the plan according
to the policy provisions and in what amounts; and     –   make a fair adjustment
of the premium.

DOES THE POLICY REPLACE OR AFFECT ANY WORKERS’ COMPENSATION OR STATE DISABILITY
INSURANCE?
The policy does not replace or affect the requirements for coverage by any
workers’ compensation or state disability insurance.
DOES YOUR EMPLOYER ACT AS YOUR AGENT OR UNUM’S AGENT?
For purposes of the policy, your Employer acts on its own behalf and not as your
agent. Under no circumstances will your Employer be deemed the agent of Unum.
EMPLOYEE-2 (10/4/2007)

 



--------------------------------------------------------------------------------



 



LONG TERM DISABILITY
BENEFIT INFORMATION
HOW DOES UNUM DEFINE DISABILITY?
     You are disabled when Unum determines that:

  –   you are limited from performing the material and substantial duties of
your regular occupation due to your sickness or injury; and     –   you have a
20% or more loss in your indexed monthly earnings due to the same sickness or
injury.

After 24 months of payments, you are disabled when Unum determines that due to
the same sickness or injury, you are unable to perform the duties of any gainful
occupation for which you are reasonably fitted by education, training or
experience.
The loss of a professional or occupational license or certification does not, in
itself, constitute disability.
We may require you to be examined by a physician, other medical practitioner
and/or vocational expert of our choice. Unum will pay for this examination. We
can require an examination as often as it is reasonable to do so. We may also
require you to be interviewed by an authorized Unum Representative.
HOW LONG MUST YOU BE DISABLED BEFORE YOU ARE ELIGIBLE TO RECEIVE BENEFITS?
You must be continuously disabled through your elimination period. Unum will
treat your disability as continuous if your disability stops for 30 days or less
during the elimination period. The days that you are not disabled will not count
toward your elimination period.
Your elimination period is 6 months.
CAN YOU SATISFY YOUR ELIMINATION PERIOD IF YOU ARE WORKING?
Yes. If you are working while you are disabled, the days you are disabled will
count toward your elimination period.
WHEN WILL YOU BEGIN TO RECEIVE PAYMENTS?
You will begin to receive payments when we approve your claim, providing the
elimination period has been met and you are disabled. We will send you a payment
monthly for any period for which Unum is liable.
HOW MUCH WILL UNUM PAY YOU IF YOU ARE DISABLED?
     We will follow this process to figure your payment:

  1.   Multiply your monthly earnings by 65%.     2.   The maximum monthly
benefit is $15,000.     3.   Compare the answer from Item 1 with the maximum
monthly benefit. The lesser of these two amounts is your gross disability
payment.

LTD-BEN-1 (10/4/2007)

 



--------------------------------------------------------------------------------



 



  4.   Subtract from your gross disability payment any deductible sources of
income.

     The amount figured in Item 4 is your monthly payment.
WHAT ARE YOUR MONTHLY EARNINGS?
Base Earnings as represented in the base earnings amount column on the employees
pay check
WHAT WILL WE USE FOR MONTHLY EARNINGS IF YOU BECOME DISABLED DURING A COVERED
LEAVE OF ABSENCE?
If you become disabled while you are on a covered leave of absence, we will use
your monthly earnings from your Employer in effect just prior to the date your
absence begins.
HOW MUCH WILL UNUM PAY YOU IF YOU ARE DISABLED AND WORKING?
We will send you the monthly payment if you are disabled and your monthly
disability earnings, if any, are less than 20% of your indexed monthly earnings,
due to the same sickness or injury.
If you are disabled and your monthly disability earnings are 20% or more of your
indexed monthly earnings, due to the same sickness or injury, Unum will figure
your payment as follows:
During the first 12 months of payments, while working, your monthly payment will
not be reduced as long as disability earnings plus the gross disability payment
does not exceed 100% of indexed monthly earnings.

  1.   Add your monthly disability earnings to your gross disability payment.  
  2.   Compare the answer in Item 1 to your indexed monthly earnings.

If the answer from Item 1 is less than or equal to 100% of your indexed monthly
earnings, Unum will not further reduce your monthly payment.
If the answer from Item 1 is more than 100% of your indexed monthly earnings,
Unum will subtract the amount over 100% from your monthly payment.
After 12 months of payments, while working, you will receive payments based on
the percentage of income you are losing due to your disability.

  1.   Subtract your disability earnings from your indexed monthly earnings.    
2.   Divide the answer in Item 1 by your indexed monthly earnings. This is your
percentage of lost earnings.     3.   Multiply your monthly payment by the
answer in Item 2.

     This is the amount Unum will pay you each month.
During the first 24 months of disability payments, if your monthly disability
earnings exceed 80% of your indexed monthly earnings, Unum will stop sending you
payments and your claim will end.
LTD-BEN-2 (10/4/2007)

 



--------------------------------------------------------------------------------



 



Beyond 24 months of disability payments, if your monthly disability earnings
exceed 60% of your indexed monthly earnings, Unum will stop sending you payments
and your claim will end.
Unum may require you to send proof of your monthly disability earnings at least
quarterly. We will adjust your payment based on your quarterly disability
earnings.
As part of your proof of disability earnings, we can require that you send us
appropriate financial records which we believe are necessary to substantiate
your income.
After the elimination period, if you are disabled for less than 1 month, we will
send you 1/30 of your payment for each day of disability.
HOW CAN WE PROTECT YOU IF YOUR DISABILITY EARNINGS FLUCTUATE?
If your disability earnings routinely fluctuate widely from month to month, Unum
may average your disability earnings over the most recent 3 months to determine
if your claim should continue.
If Unum averages your disability earnings, we will not terminate your claim
unless:

  –   During the first 24 months of disability payments, the average of your
disability earnings from the last 3 months exceeds 80% of indexed monthly
earnings; or     –   Beyond 24 months of disability payments, the average of
your disability earnings from the last 3 months exceeds 60% of indexed monthly
earnings.

We will not pay you for any month during which disability earnings exceed the
amount allowable under the plan.
WHAT ARE DEDUCTIBLE SOURCES OF INCOME?
Unum will subtract from your gross disability payment the following deductible
sources of income:

  1.   The amount that you receive or are entitled to receive under:

  –   a workers’ compensation law.     –   an occupational disease law.     –  
any other act or law with similar intent.

  2.   The amount that you receive or are entitled to receive as disability
income payments under any:

  –   state compulsory benefit act or law.     –   other group insurance plan.  
  –   governmental retirement system as a result of your job with your Employer.

  3.   The amount that you receive or are entitled to receive as disability
payments or the amount you receive as retirement payments under:

  –   the United States Social Security Act.     –   the Canada Pension Plan.  
  –   the Quebec Pension Plan.

LTD-BEN-3 (10/4/2007)



 



--------------------------------------------------------------------------------



 



  –   any similar plan or act.  

      We will not offset for any amount received by your spouse or dependents.  
  4.   The amount that you:

  –   receive as disability payments under your Employer’s retirement plan.    
–   voluntarily elect to receive as retirement payments under your Employer’s
retirement plan.     –   receive as retirement payments when you reach the later
of age 62 or normal retirement age, as defined in your Employer’s retirement
plan.

Disability payments under a retirement plan will be those benefits which are
paid due to disability and do not reduce the retirement benefit which would have
been paid if the disability had not occurred.
Retirement payments will be those benefits which are based on your Employer’s
contribution to the retirement plan. Disability benefits which reduce the
retirement benefit under the plan will also be considered as a retirement
benefit.
Regardless of how the retirement funds from the retirement plan are distributed,
Unum will consider your and your Employer’s contributions to be distributed
simultaneously throughout your lifetime.
Amounts received include amounts rolled over or transferred to any eligible
retirement plan. Unum will use the definition of eligible retirement plan as
defined in Section 402 of the Internal Revenue Code including any future
amendments which affect the definition.

  5.   The amount that you receive under Title 46, United States Code
Section 688 (The Jones Act).     6.   The amount that you receive under a salary
continuation or accumulated sick leave plan.

With the exception of retirement payments, Unum will only subtract deductible
sources of income which are payable as a result of the same disability.
We will not reduce your payment by your Social Security retirement income if
your disability begins after age 65 and you were already receiving Social
Security retirement payments.
WHAT ARE NOT DEDUCTIBLE SOURCES OF INCOME?
Unum will not subtract from your gross disability payment income you receive
from, but not limited to, the following:

  –   401(k) plans     –   profit sharing plans     –   thrift plans     –   tax
sheltered annuities     –   stock ownership plans     –   non-qualified plans of
deferred compensation     –   pension plans for partners

LTD-BEN-4 (10/4/2007)

 



--------------------------------------------------------------------------------



 



  –   military pension and disability income plans     –   credit disability
insurance     –   franchise disability income plans     –   a retirement plan
from another Employer     –   individual retirement accounts (IRA)     –  
individual disability income plans     –   no fault motor vehicle plans     –  
severance payments

WHAT IF SUBTRACTING DEDUCTIBLE SOURCES OF INCOME RESULTS IN A ZERO BENEFIT?
(Minimum Benefit)
     The minimum monthly payment is the greater of:

  –   $100; or     –   10% of your gross disability payment.

     Unum may apply this amount toward an outstanding overpayment.
WHAT HAPPENS WHEN YOU RECEIVE A COST OF LIVING INCREASE FROM DEDUCTIBLE SOURCES
OF INCOME?
Once Unum has subtracted any deductible source of income from your gross
disability payment, Unum will not further reduce your payment due to a cost of
living increase from that source.
WHAT IF UNUM DETERMINES YOU MAY QUALIFY FOR DEDUCTIBLE INCOME BENEFITS?
When we determine that you may qualify for benefits under Item(s) 1, 2 and 3 in
the deductible sources of income section, we will estimate your entitlement to
these benefits. We can reduce your payment by the estimated amounts if such
benefits:

  –   have not been awarded; and     –   have not been denied; or     –   have
been denied and the denial is being appealed.

Your Long Term Disability payment will NOT be reduced by the estimated amount if
you:

  –   apply for the disability payments under Item(s) 1, 2 and 3 in the
deductible sources of income section and appeal your denial to all
administrative levels Unum feels are necessary; and     –   sign Unum’s payment
option form. This form states that you promise to pay us any overpayment caused
by an award.

If your payment has been reduced by an estimated amount, your payment will be
adjusted when we receive proof:

  –   of the amount awarded; or     –   that benefits have been denied and all
appeals Unum feels are necessary have been completed. In this case, a lump sum
refund of the estimated amount will be made to you.

LTD-BEN-5 (10/4/2007)

 



--------------------------------------------------------------------------------



 



If you receive a lump sum payment from any deductible sources of income, the
lump sum will be pro-rated on a monthly basis over the time period for which the
sum was given. If no time period is stated, we will use a reasonable one.
HOW LONG WILL UNUM CONTINUE TO SEND YOU PAYMENTS?
Unum will send you a payment each month up to the maximum period of payment.
Your maximum period of payment is based on your age at disability as follows:

      Age at Disability   Maximum Period of Payment
Less than age 60
  To age 65, but not less than 5 years
Age 60
  60 months
Age 61
  48 months
Age 62
  42 months
Age 63
  36 months
Age 64
  30 months
Age 65
  24 months
Age 66
  21 months
Age 67
  18 months
Age 68
  15 months
Age 69 and over
  12 months

WHEN WILL PAYMENTS STOP?
We will stop sending you payments and your claim will end on the earliest of the
following:

  –   during the first 24 months of payments, when you are able to work in your
regular occupation on a part-time basis but you choose not to;     –   after
24 months of payments, when you are able to work in any gainful occupation on a
part-time basis but you choose not to;     –   the end of the maximum period of
payment;     –   the date you are no longer disabled under the terms of the
plan;     –   the date you fail to submit proof of continuing disability;     –
  the date your disability earnings exceed the amount allowable under the plan;
    –   the date you die.

WHAT DISABILITIES HAVE A LIMITED PAY PERIOD UNDER YOUR PLAN?
Disabilities due to mental illness, alcoholism or drug abuse have a limited pay
period up to 24 months.
Unum will continue to send you payments beyond the 24 month period if you meet
one or both of these conditions:

  1.   If you are confined to a hospital or institution at the end of the
24 month period, Unum will continue to send you payments during your
confinement.

If you are still disabled when you are discharged, Unum will send you payments
for a recovery period of up to 90 days.
If you become reconfined at any time during the recovery period and remain
confined for at least 14 days in a row, Unum will send payments during that
LTD-BEN-6 (10/4/2007)

 



--------------------------------------------------------------------------------



 



additional confinement and for one additional recovery period up to 90 more
days.

  2.   In addition to Item 1, if, after the 24 month period for which you have
received payments, you continue to be disabled and subsequently become confined
to a hospital or institution for at least 14 days in a row, Unum will send
payments during the length of the reconfinement.

Unum will not pay beyond the limited pay period as indicated above, or the
maximum period of payment, whichever occurs first.
Unum will not apply the mental illness limitation to dementia if it is a result
of:

  –   stroke;     –   trauma;     –   viral infection;     –   Alzheimer’s
disease; or     –   other conditions not listed which are not usually treated by
a mental health provider or other qualified provider using psychotherapy,
psychotropic drugs, or other similar methods of treatment.

WHAT DISABILITIES ARE NOT COVERED UNDER YOUR PLAN?
Your plan does not cover any disabilities caused by, contributed to by, or
resulting from your:

  –   intentionally self-inflicted injuries.     –   active participation in a
riot.     –   loss of a professional license, occupational license or
certification.     –   commission of a crime for which you have been convicted
under state or federal law.     –   pre-existing condition.

Your plan will not cover a disability due to war, declared or undeclared, or any
act of war unless there is an express written approval by Unum.
Unum will not pay a benefit for any period of disability during which you are
incarcerated.
WHAT IS A PRE-EXISTING CONDITION?
     You have a pre-existing condition if:

  –   you received medical treatment, consultation, care or services including
diagnostic measures, or took prescribed drugs or medicines in the 3 months just
prior to your effective date of coverage; and     –   the disability begins in
the first 12 months after your effective date of coverage.

WHAT HAPPENS IF YOU RETURN TO WORK FULL TIME AND YOUR DISABILITY OCCURS AGAIN?
If you have a recurrent disability, Unum will treat your disability as part of
your prior claim and you will not have to complete another elimination period
if:
LTD-BEN-7 (10/4/2007)

 



--------------------------------------------------------------------------------



 



  –   you were continuously insured under the plan for the period between your
prior claim and your recurrent disability; and     –   your recurrent disability
occurs within 6 months of the end of your prior claim.

Your recurrent disability will be subject to the same terms of this plan as your
prior claim.
Any disability which occurs after 6 months from the date your prior claim ended
will be treated as a new claim. The new claim will be subject to all of the
policy provisions.
If you become entitled to payments under any other group long term disability
plan, you will not be eligible for payments under the Unum plan.
LTD-BEN-8 (10/4/2007)

 



--------------------------------------------------------------------------------



 



LONG TERM DISABILITY
OTHER BENEFIT FEATURES
WHAT BENEFITS WILL BE PROVIDED TO YOUR FAMILY IF YOU DIE? (Survivor Benefit)
When Unum receives proof that you have died, we will pay your eligible survivor
a lump sum benefit equal to 3 months of your gross disability payment if, on the
date of your death:

  –   your disability had continued for 180 or more consecutive days; and     –
  you were receiving or were entitled to receive payments under the plan.

If you have no eligible survivors, payment will be made to your estate, unless
there is none. In this case, no payment will be made.
However, we will first apply the survivor benefit to any overpayment which may
exist on your claim.
WHAT IF YOU ARE NOT IN ACTIVE EMPLOYMENT WHEN YOUR EMPLOYER CHANGES INSURANCE
CARRIERS TO UNUM? (Continuity of Coverage)
When the plan becomes effective, Unum will provide coverage for you if:

  –   you are not in active employment because of a sickness or injury; and
    –   you were covered by the prior policy.

Your coverage is subject to payment of premium.
Your payment will be limited to the amount that would have been paid by the
prior carrier. Unum will reduce your payment by any amount for which your prior
carrier is liable.
WHAT IF YOU HAVE A DISABILITY DUE TO A PRE-EXISTING CONDITION WHEN YOUR EMPLOYER
CHANGES INSURANCE CARRIERS TO UNUM? (Continuity of Coverage)
Unum may send a payment if your disability results from a pre-existing condition
if, you were:

  –   in active employment and insured under the plan on its effective date; and
    –   insured by the prior policy at the time of change.

In order to receive a payment you must satisfy the pre-existing condition
provision under:

  1.   the Unum plan; or     2.   the prior carrier’s plan, if benefits would
have been paid had that policy remained in force.

If you do not satisfy Item 1 or 2 above, Unum will not make any payments.
LTD-OTR-1 (10/4/2007)

 



--------------------------------------------------------------------------------



 



If you satisfy Item 1, we will determine your payments according to the Unum
plan provisions.
If you only satisfy Item 2, we will administer your claim according to the Unum
plan provisions. However, your payment will be the lesser of:

  a.   the monthly benefit that would have been payable under the terms of the
prior plan if it had remained inforce; or     b.   the monthly payment under the
Unum plan.

Your benefits will end on the earlier of the following dates:

  1.   the end of the maximum benefit period under the plan; or     2.   the
date benefits would have ended under the prior plan if it had remained in force.

LTD-OTR-2 (10/4/2007)

 



--------------------------------------------------------------------------------



 



OTHER SERVICES
These services are also available from us as part of your Unum Long Term
Disability plan.
HOW CAN UNUM HELP YOUR EMPLOYER IDENTIFY AND PROVIDE WORKSITE MODIFICATION?
A worksite modification might be what is needed to allow you to perform the
material and substantial duties of your regular occupation with your Employer.
One of our designated professionals will assist you and your Employer to
identify a modification we agree is likely to help you remain at work or return
to work. This agreement will be in writing and must be signed by you, your
Employer and Unum.
When this occurs, Unum will reimburse your Employer for the cost of the
modification, up to the greater of:

  –   $1,000; or     –   the equivalent of 2 months of your monthly benefit.

     This benefit is available to you on a one time only basis.
HOW CAN UNUM’S REHABILITATION SERVICE HELP YOU RETURN TO WORK?
Unum has a vocational rehabilitation program available to assist you to return
to work. This program is offered as a service, and is voluntary on your part and
on Unum’s part.
In addition to referrals made to the rehabilitation program by our claims paying
personnel, you may request to have your claim file reviewed by one of Unum’s
rehabilitation professionals. As your file is reviewed, medical and vocational
information will be analyzed to determine if rehabilitation services might help
you return to gainful employment.
Once the initial review is completed, Unum may elect to offer you a
return-to-work program. The return-to-work program may include, but is not
limited to, the following services:

  –   coordination with your Employer to assist you to return to work;
    –   evaluation of adaptive equipment to allow you to return to work;     –  
vocational evaluation to determine how your disability may impact your
employment options;     –   job placement services;     –   resume preparation;
    –   job seeking skills training; or     –   retraining for a new occupation.

HOW CAN UNUM’S SOCIAL SECURITY CLAIMANT ADVOCACY PROGRAM ASSIST YOU WITH
OBTAINING SOCIAL SECURITY DISABILITY BENEFITS?
In order to be eligible for assistance from Unum’s Social Security claimant
advocacy program, you must be receiving monthly payments from us. Unum can
provide expert advice regarding your claim and assist you with your application
or appeal.
SERVICES-1 (10/4/2007)

 



--------------------------------------------------------------------------------



 



Receiving Social Security benefits may enable:

  –   you to receive Medicare after 24 months of disability payments;     –  
you to protect your retirement benefits; and     –   your family to be eligible
for Social Security benefits.

We can assist you in obtaining Social Security disability benefits by:

  –   helping you find appropriate legal representation;     –   obtaining
medical and vocational evidence; and     –   reimbursing pre-approved case
management expenses.

SERVICES-2 (10/4/2007)

 



--------------------------------------------------------------------------------



 



GLOSSARY
ACTIVE EMPLOYMENT means you are working for your Employer for earnings that are
paid regularly and that you are performing the material and substantial duties
of your regular occupation. You must be working at least the minimum number of
hours as described under Eligible Group(s) in each plan.
Your work site must be:

–   your Employer’s usual place of business;   –   an alternative work site at
the direction of your Employer, including your home; or   –   a location to
which your job requires you to travel.

Normal vacation is considered active employment.

Temporary and seasonal workers are excluded from coverage.
DEDUCTIBLE SOURCES OF INCOME means income from deductible sources listed in the
plan which you receive or are entitled to receive while you are disabled. This
income will be subtracted from your gross disability payment.
DISABILITY EARNINGS means the earnings which you receive while you are disabled
and working, plus the earnings you could receive if you were working to your
maximum capacity.
DOMESTIC PARTNER means an adult of the same or opposite sex who has an
emotional, physical and financial relationship to you, similar to that of a
spouse; as evidenced by the following facts:

–   you and your domestic partner share financial responsibility for a joint
household and intend to continue an exclusive relationship indefinitely;   –  
you and your domestic partner each are at least eighteen (18) years of age;   –
  you and your domestic partner are both mentally competent to enter into a
binding contract;   –   you and your domestic partner share a residence and have
done so for at least 6 months;   –   neither you nor your domestic partner are
married to, or legally separated from anyone else;   –   you and your domestic
partner are not related to one another by blood closer than would bar marriage;
and   –   neither you nor your domestic partner is a domestic partner of anyone
else.

ELIMINATION PERIOD means a period of continuous disability which must be
satisfied before you are eligible to receive benefits from Unum.
EMPLOYEE means a citizen or permanent resident of the United States or Canada
who is in active employment in the United States with the Employer unless an
exception is applied for and approved in writing by Unum.
EMPLOYER means the Policyholder, and includes any division, subsidiary or
affiliated company named in the policy.
GAINFUL OCCUPATION means an occupation that is or can be expected to provide you
with an income at least equal to 60% of your indexed monthly earnings within
12 months of your return to work.
GLOSSARY-1 (10/4/2007)

 



--------------------------------------------------------------------------------



 



GRACE PERIOD means the period of time following the premium due date during
which premium payment may be made.
GROSS DISABILITY PAYMENT means the benefit amount before Unum subtracts
deductible sources of income and disability earnings.
HOSPITAL OR INSTITUTION means an accredited facility licensed to provide care
and treatment for the condition causing your disability.
INDEXED MONTHLY EARNINGS means your monthly earnings adjusted on each
anniversary of benefit payments by the lesser of 10% or the current annual
percentage increase in the Consumer Price Index. Your indexed monthly earnings
may increase or remain the same, but will never decrease.
The Consumer Price Index (CPI-W) is published by the U.S. Department of Labor.
Unum reserves the right to use some other similar measurement if the Department
of Labor changes or stops publishing the CPI-W.
Indexing is only used to determine your percentage of lost earnings while you
are disabled and working.
INJURY means a bodily injury that is the direct result of an accident and not
related to any other cause. Disability must begin while you are covered under
the plan.
INSURED means any person covered under a plan.
LAW, PLAN OR ACT means the original enactments of the law, plan or act and all
amendments.
LEAVE OF ABSENCE means you are temporarily absent from active employment for a
period of time that has been agreed to in advance in writing by your Employer.
Your normal vacation time or any period of disability is not considered a leave
of absence.
LIMITED means what you cannot or are unable to do.
MATERIAL AND SUBSTANTIAL DUTIES means duties that:

–   are normally required for the performance of your regular occupation; and  
–   cannot be reasonably omitted or modified, except that if you are required to
work on average in excess of 40 hours per week, Unum will consider you able to
perform that requirement if you are working or have the capacity to work 40
hours per week.

MAXIMUM CAPACITY means, based on your restrictions and limitations:

–   during the first 24 months of disability, the greatest extent of work you
are able to do in your regular occupation, that is reasonably available.   –  
beyond 24 months of disability, the greatest extent of work you are able to do
in any occupation, that is reasonably available, for which you are reasonably
fitted by education, training or experience.

GLOSSARY-2 (10/4/2007)

 



--------------------------------------------------------------------------------



 



MAXIMUM PERIOD OF PAYMENT means the longest period of time Unum will make
payments to you for any one period of disability.
MENTAL ILLNESS means a psychiatric or psychological condition regardless of
cause such as schizophrenia, depression, manic depressive or bipolar illness,
anxiety, personality disorders and/or adjustment disorders or other conditions.
These conditions are usually treated by a mental health provider or other
qualified provider using psychotherapy, psychotropic drugs, or other similar
methods of treatment.
MONTHLY BENEFIT means the total benefit amount for which an employee is insured
under this plan subject to the maximum benefit.
MONTHLY EARNINGS means your monthly base pay as determined by your business
unit.
MONTHLY PAYMENT means your payment after any deductible sources of income have
been subtracted from your gross disability payment.
PART-TIME BASIS means the ability to work and earn 20% or more of your indexed
monthly earnings.
PAYABLE CLAIM means a claim for which Unum is liable under the terms of the
policy.
PHYSICIAN means:

–   a person performing tasks that are within the limits of his or her medical
license; and   –   a person who is licensed to practice medicine and prescribe
and administer drugs or to perform surgery; or   –   a person with a doctoral
degree in Psychology (Ph.D. or Psy.D.) whose primary practice is treating
patients; or   –   a person who is a legally qualified medical practitioner
according to the laws and regulations of the governing jurisdiction.

Unum will not recognize you, or your spouse, children, parents or siblings as a
physician for a claim that you send to us.
PLAN means a line of coverage under the policy.
POLICYHOLDER means the Employer to whom the policy is issued.
PRE-EXISTING CONDITION means a condition for which you received medical
treatment, consultation, care or services including diagnostic measures, or took
prescribed drugs or medicines for your condition during the given period of time
as stated in the plan.
RECURRENT DISABILITY means a disability which is:

–   caused by a worsening in your condition; and   –   due to the same cause(s)
as your prior disability for which Unum made a Long Term Disability payment.

GLOSSARY-3 (10/4/2007)

 



--------------------------------------------------------------------------------



 



REGULAR CARE means:

–   you personally visit a physician as frequently as is medically required,
according to generally accepted medical standards, to effectively manage and
treat your disabling condition(s); and

–   you are receiving the most appropriate treatment and care which conforms
with generally accepted medical standards, for your disabling condition(s) by a
physician whose specialty or experience is the most appropriate for your
disabling condition(s), according to generally accepted medical standards.

REGULAR OCCUPATION means the occupation you are routinely performing when your
disability begins. Unum will look at your occupation as it is normally performed
in the national economy, instead of how the work tasks are performed for a
specific employer or at a specific location.
RETIREMENT PLAN means a defined contribution plan or defined benefit plan. These
are plans which provide retirement benefits to employees and are not funded
entirely by employee contributions. Retirement Plan includes but is not limited
to any plan which is part of any federal, state, county, municipal or
association retirement system.
SALARY CONTINUATION OR ACCUMULATED SICK LEAVE means continued payments to you by
your Employer of all or part of your monthly earnings, after you become disabled
as defined by the Policy. This continued payment must be part of an established
plan maintained by your Employer for the benefit of all employees covered under
the Policy. Salary continuation or accumulated sick leave does not include
compensation paid to you by your Employer for work you actually perform after
your disability begins. Such compensation is considered disability earnings, and
would be taken into account in calculating your monthly payment.
SICKNESS means an illness or disease. Disability must begin while you are
covered under the plan.
SURVIVOR, ELIGIBLE means your spouse or domestic partner, if living; otherwise
your children under age 25 equally.
TOTAL COVERED PAYROLL means the total amount of monthly earnings for which
employees are insured under this plan.
WAITING PERIOD means the continuous period of time (shown in each plan) that you
must be in active employment in an eligible group before you are eligible for
coverage under a plan.
WE, US and OUR means Unum Life Insurance Company of America.
YOU means an employee who is eligible for Unum coverage.
GLOSSARY-4 (10/4/2007)

 



--------------------------------------------------------------------------------



 



ERISA
Additional Summary Plan Description Information
If this policy provides benefits under a Plan which is subject to the Employee
Retirement Income Security Act of 1974 (ERISA), the following provisions apply.
These provisions, together with your certificate of coverage, constitute the
summary plan description. The summary plan description and the policy constitute
the Plan. Benefit determinations are controlled exclusively by the policy, your
certificate of coverage and the information contained in this document.
Name of Plan:
Northrop Grumman Corporation Group Benefits Plan
Northrop Grumman ES Space Systems Consolidated Health Plan
Name and Address of Employer:
Northrop Grumman Corporation
1840 Century Park East
Los Angeles, California
90067
Plan Identification Number:
a. Employer IRS Identification #: 95-4840775
b. Plan #: Northrop Grumman Corporation Group Benefits Plan — #501
                Northrop Grumman ES Space Systems Consolidated Health
                Plan - #503
Type of Plan:
Welfare Benefit Plan
Type of Administration:
The Plan is administered by the Plan Administrator. Long Term Disability
Benefits are administered by the insurer and provided in accordance with the
insurance policy issued to the Plan.
Benefit Plan Year:
July 1 to June 30
ERISA Plan Year:
December 31
Plan Administrator, Name,
Address, and Telephone Number:
Employee Welfare Benefits Committee
Northrop Grumman Corporation
1840 Century Park East
Los Angeles, California
90067-2199
(800) 894-4194
Northrop Grumman Corporation is the Plan Administrator and named fiduciary of
the Plan, with authority to delegate its duties. The Plan Administrator may
ADDLSUM-1 (10/4/2007)

 



--------------------------------------------------------------------------------



 



designate Trustees of the Plan, in which case the Administrator will advise you
separately of the name, title and address of each Trustee.
Agent for Service of
Legal Process on the Plan:
Northrop Grumman Corporation
c/o Corporate Secretary
1840 Century Park East
Los Angeles, California
90067-2199
Service of legal process may also be made upon the Plan Administrator, or a
Trustee of the Plan, if any.
Funding and Contributions:
Long Term Disability Benefits under the plan are funded on an insured basis
under policy number 587628 002, issued by Unum Life Insurance Company of
America, 2211 Congress Street, Portland, Maine 04122. Contributions to the Plan
are made as stated under “WHO PAYS FOR THE COVERAGE” in the Certificate of
Coverage.
EMPLOYER’S RIGHT TO AMEND THE PLAN
The Employer reserves the right, in its sole and absolute discretion, to amend,
modify, or terminate, in whole or in part, any or all of the provisions of this
Plan (including any related documents and underlying policies), at any time and
for any reason or no reason. This includes the right to amend or terminate the
long term disability benefits described in the Certificate of Coverage. Any
amendment, modification, or termination must be in writing and endorsed on or
attached to the Plan.
EMPLOYER’S RIGHT TO REQUEST POLICY CHANGE
The Employer can request a policy change. Only an officer or registrar of Unum
can approve a change. The change must be in writing and endorsed on or attached
to the policy.
CANCELLING THE POLICY OR A PLAN UNDER THE POLICY
     The policy or a plan under the policy can be cancelled:

  –   by Unum; or     –   by the Policyholder.

     Unum may cancel or offer to modify the policy or a plan if:

  –   there is less than 25% participation of those eligible employees who pay
all or part of their premium for a plan; or     –   there is less than 100%
participation of those eligible employees for a Policyholder paid plan;     –  
the Policyholder does not promptly provide Unum with information that is
reasonably required;     –   the Policyholder fails to perform any of its
obligations that relate to the policy;     –   fewer than 25 employees are
insured under a plan;

ADDLSUM-2 (10/4/2007)

 



--------------------------------------------------------------------------------



 



  –   the Policyholder fails to pay any premium within the 60 day grace period.

If Unum cancels the policy or a plan for reasons other than the Policyholder’s
failure to pay premium, a written notice will be delivered to the Policyholder
at least 120 days prior to the cancellation date.
If the premium is not paid during the grace period, the policy or plan will
terminate automatically at the end of the grace period. The Policyholder is
liable for premium for coverage during the grace period. The Policyholder must
pay Unum all premium due for the full period each plan is in force.
The Policyholder may cancel the policy or a plan by written notice delivered to
Unum at least 31 days prior to the cancellation date. When both the Policyholder
and Unum agree, the policy or a plan can be cancelled on an earlier date. If
Unum or the Policyholder cancels the policy or a plan, coverage will end at
12:00 midnight on the last day of coverage.
If the policy or a plan is cancelled, the cancellation will not affect a payable
claim.
HOW TO FILE A CLAIM
If you wish to file a claim for benefits, you should follow the claim procedures
described in your insurance certificate. To complete your claim filing, Unum
must receive the claim information it requests from you (or your authorized
representative), your attending physician and your Employer. If you or your
authorized representative has any questions about what to do, you or your
authorized representative should contact Unum directly.
CLAIMS PROCEDURES
Unum will give you notice of the decision no later than 45 days after the claim
is filed. This time period may be extended twice by 30 days if Unum both
determines that such an extension is necessary due to matters beyond the control
of the Plan and notifies you of the circumstances requiring the extension of
time and the date by which Unum expects to render a decision. If such an
extension is necessary due to your failure to submit the information necessary
to decide the claim, the notice of extension will specifically describe the
required information, and you will be afforded at least 45 days within which to
provide the specified information. If you deliver the requested information
within the time specified, any 30 day extension period will begin after you have
provided that information. If you fail to deliver the requested information
within the time specified, Unum may decide your claim without that information.
If your claim for benefits is wholly or partially denied, the notice of adverse
benefit determination under the Plan will:

  –   state the specific reason(s) for the determination;     –   reference
specific Plan provision(s) on which the determination is based;     –   describe
additional material or information necessary to complete the claim and why such
information is necessary;

ADDLSUM-3 (10/4/2007)

 



--------------------------------------------------------------------------------



 



  –   describe Plan procedures and time limits for appealing the determination,
and your right to obtain information about those procedures and the right to
bring a lawsuit under Section 502(a) of ERISA following an adverse determination
from Unum on appeal; and     –   disclose any internal rule, guidelines,
protocol or similar criterion relied on in making the adverse determination (or
state that such information will be provided free of charge upon request).

Notice of the determination may be provided in written or electronic form.
Electronic notices will be provided in a form that complies with any applicable
legal requirements.
APPEAL PROCEDURES
You have 180 days from the receipt of notice of an adverse benefit determination
to file an appeal. Requests for appeals should be sent to the address specified
in the claim denial. A decision on review will be made not later than 45 days
following receipt of the written request for review. If Unum determines that
special circumstances require an extension of time for a decision on review, the
review period may be extended by an additional 45 days (90 days in total). Unum
will notify you in writing if an additional 45 day extension is needed.
If an extension is necessary due to your failure to submit the information
necessary to decide the appeal, the notice of extension will specifically
describe the required information, and you will be afforded at least 45 days to
provide the specified information. If you deliver the requested information
within the time specified, the 45 day extension of the appeal period will begin
after you have provided that information. If you fail to deliver the requested
information within the time specified, Unum may decide your appeal without that
information.
You will have the opportunity to submit written comments, documents, or other
information in support of your appeal. You will have access to all relevant
documents as defined by applicable U.S. Department of Labor regulations. The
review of the adverse benefit determination will take into account all new
information, whether or not presented or available at the initial determination.
No deference will be afforded to the initial determination.
The review will be conducted by Unum and will be made by a person different from
the person who made the initial determination and such person will not be the
original decision maker’s subordinate. In the case of a claim denied on the
grounds of a medical judgment, Unum will consult with a health professional with
appropriate training and experience. The health care professional who is
consulted on appeal will not be the individual who was consulted during the
initial determination or a subordinate. If the advice of a medical or vocational
expert was obtained by the Plan in connection with the denial of your claim,
Unum will provide you with the names of each such expert, regardless of whether
the advice was relied upon.
A notice that your request on appeal is denied will contain the following
information:

  –   the specific reason(s) for the determination;     –   a reference to the
specific Plan provision(s) on which the determination is based;

ADDLSUM-4 (10/4/2007)

 



--------------------------------------------------------------------------------



 



  –   a statement disclosing any internal rule, guidelines, protocol or similar
criterion relied on in making the adverse determination (or a statement that
such information will be provided free of charge upon request);     –   a
statement describing your right to bring a lawsuit under Section 502(a) of ERISA
if you disagree with the decision;     –   the statement that you are entitled
to receive upon request, and without charge, reasonable access to or copies of
all documents, records or other information relevant to the determination; and  
  –   the statement that “You or your plan may have other voluntary alternative
dispute resolution options, such as mediation. One way to find out what may be
available is to contact your local U.S. Department of Labor Office and your
State insurance regulatory agency”.

Notice of the determination may be provided in written or electronic form.
Electronic notices will be provided in a form that complies with any applicable
legal requirements.
Unless there are special circumstances, this administrative appeal process must
be completed before you begin any legal action regarding your claim.
YOUR RIGHTS UNDER ERISA
As a participant in this Plan you are entitled to certain rights and protections
under the Employee Retirement Income Security Act of 1974 (ERISA). ERISA
provides that all Plan participants shall be entitled to:
Receive Information About Your Plan and Benefits
Examine, without charge, at the Plan Administrator’s office and at other
specified locations, all documents governing the Plan, including insurance
contracts, and a copy of the latest annual report (Form 5500 Series) filed by
the Plan with the U.S. Department of Labor and available at the Public
Disclosure Room of the Employee Benefits Security Administration.
Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan, including insurance contracts, and copies
of the latest annual report (Form 5500 Series) and updated summary plan
description. The Plan Administrator may make a reasonable charge for the copies.
Receive a summary of the Plan’s annual financial report. The Plan Administrator
is required by law to furnish each participant with a copy of this summary
annual report.
ADDLSUM-5 (10/4/2007)

 



--------------------------------------------------------------------------------



 



Prudent Actions by Plan Fiduciaries
In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate your Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of you and other Plan participants and
beneficiaries. No one, including your Employer or any other person, may fire you
or otherwise discriminate against you in any way to prevent you from obtaining a
benefit or exercising your rights under ERISA.
Enforce Your Rights
If your claim for a benefit is denied or ignored, in whole or in part, you have
a right to know why this was done, to obtain copies of documents relating to the
decision without charge, and to appeal any denial, all within certain time
schedules.
Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan and do not receive them within 30 days, you may file suit in a
federal court. In such a case, the court may require the Plan Administrator to
provide the materials and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the Plan Administrator.
If you have a claim for benefits that is denied or ignored, in whole or in part,
you may file suit in a state or federal court if you have exhausted your
administrative appeal rights . If it should happen that Plan fiduciaries misuse
the Plan’s money, or if you are discriminated against for asserting your rights,
you may seek assistance from the U.S. Department of Labor, or you may file suit
in a federal court. The court will decide who should pay court costs and legal
fees. If you are successful, the court may order the person you have sued to pay
these costs and fees. If you lose, the court may order you to pay these costs
and fees, if, for example, it finds your claim is frivolous.
Assistance with Your Questions
If you have any questions about your Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.
ADDLSUM-6 (10/4/2007)

 



--------------------------------------------------------------------------------



 



OTHER RIGHTS
Unum, for itself and as claims fiduciary for the Plan, is entitled to legal and
equitable relief to enforce its right to recover any benefit overpayments caused
by your receipt of deductible sources of income from a third party. This right
of recovery is enforceable even if the amount you receive from the third party
is less than the actual loss suffered by you but will not exceed the benefits
paid you under the policy. Unum and the Plan have an equitable lien over such
sources of income until any benefit overpayments have been recovered in full.
DISCRETIONARY ACTS
The Plan, acting through the Plan Administrator, delegates to Unum and its
affiliate Unum Group discretionary authority to make benefit determinations
under the Plan. Unum and Unum Group may act directly or through their employees
and agents or further delegate their authority through contracts, letters or
other documentation or procedures to other affiliates, persons or entities.
Benefit determinations include determining eligibility for benefits and the
amount of any benefits, resolving factual disputes, and interpreting and
enforcing the provisions of the Plan. All benefit determinations must be
reasonable and based on the terms of the Plan and the facts and circumstances of
each claim.
Once you are deemed to have exhausted your appeal rights under the Plan, you
have the right to seek court review under Section 502(a) of ERISA of any benefit
determinations with which you disagree. The court will determine the standard of
review it will apply in evaluating those decisions.
ADDLSUM-7 (10/4/2007)

 



--------------------------------------------------------------------------------



 



Unum’s Commitment to Privacy
Unum understands your privacy is important. We value our relationship with you
and are committed to protecting the confidentiality of nonpublic personal
information (NPI). This notice explains why we collect NPI, what we do with NPI
and how we protect your privacy.
Collecting Information
We collect NPI about our customers to provide them with insurance products and
services. This may include telephone number, address, date of birth, occupation,
income and health history. We may receive NPI from your applications and forms,
medical providers, other insurers, employers, insurance support organizations,
and service providers.
Sharing Information
We share the types of NPI described above primarily with people who perform
insurance, business, and professional services for us, such as helping us pay
claims and detect fraud. We may share NPI with medical providers for insurance
and treatment purposes. We may share NPI with an insurance support organization.
The organization may retain the NPI and disclose it to others for whom it
performs services. In certain cases, we may share NPI with group policyholders
for reporting and auditing purposes. We may share NPI with parties to a proposed
or final sale of insurance business or for study purposes. We may also share NPI
when otherwise required or permitted by law, such as sharing with governmental
or other legal authorities. When legally necessary, we ask your permission
before sharing NPI about you. Our practices apply to our former, current and
future customers.
Please be assured we do not share your health NPI to market any product or
service. We also do not share any NPI to market non-financial products and
services. For example, we do not sell your name to catalog companies.
The law allows us to share NPI as described above (except health information)
with affiliates to market financial products and services. The law does not
allow you to restrict these disclosures. We may also share with companies that
help us market our insurance products and services, such as vendors that provide
mailing services to us. We may share with other financial institutions to
jointly market financial products and services. When required by law, we ask
your permission before we share NPI for marketing purposes.
When other companies help us conduct business, we expect them to follow
applicable privacy laws. We do not authorize them to use or share NPI except
when necessary to conduct the work they are performing for us or to meet
regulatory or other governmental requirements.
Unum companies, including insurers and insurance service providers, may share
NPI about you with each other. The NPI might not be directly related to our
transaction or experience with you. It may include financial or other personal
information such as employment history. Consistent with the Fair Credit
Reporting Act, we ask your permission before sharing NPI that is not directly
related to our transaction or experience with you.
GLB-1 (10/4/2007)

 



--------------------------------------------------------------------------------



 



Safeguarding Information
We have physical, electronic and procedural safeguards that protect the
confidentiality and security of NPI. We give access only to employees who need
to know the NPI to provide insurance products or services to you.
Access to Information
You may request access to certain NPI we collect to provide you with insurance
products and services. You must make your request in writing and send it to the
address below. The letter should include your full name, address, telephone
number and policy number if we have issued a policy. If you request, we will
send copies of the NPI to you. If the NPI includes health information, we may
provide the health information to you through a health care provider you
designate. We will also send you information related to disclosures. We may
charge a reasonable fee to cover our copying costs.
This section applies to NPI we collect to provide you with coverage. It does not
apply to NPI we collect in anticipation of a claim or civil or criminal
proceeding.
Correction of Information
If you believe NPI we have about you is incorrect, please write to us. Your
letter should include your full name, address, telephone number and policy
number if we have issued a policy. Your letter should also explain why you
believe the NPI is inaccurate. If we agree with you, we will correct the NPI and
notify you of the correction. We will also notify any person who may have
received the incorrect NPI from us in the past two years if you ask us to
contact that person.
If we disagree with you, we will tell you we are not going to make the
correction. We will give you the reason(s) for our refusal. We will also tell
you that you may submit a statement to us. Your statement should include the NPI
you believe is correct. It should also include the reason(s) why you disagree
with our decision not to correct the NPI in our files. We will file your
statement with the disputed NPI. We will include your statement any time we
disclose the disputed NPI. We will also give the statement to any person
designated by you if we may have disclosed the disputed NPI to that person in
the past two years.
Coverage Decisions
If we decide not to issue coverage to you, we will provide you with the specific
reason(s) for our decision. We will also tell you how to access and correct
certain NPI.
Contacting Us
For additional information about Unum’s commitment to privacy, please visit
www.unum.com/privacy or www.coloniallife.com or write to: Privacy Officer, Unum,
2211 Congress Street, C467, Portland, Maine 04122. We reserve the right to
modify this notice. We will provide you with a new notice if we make material
changes to our privacy practices.
Unum is providing this notice to you on behalf of the following insuring
companies: Unum Life Insurance Company of America, First Unum Life Insurance
Company, Provident Life and Accident Insurance
GLB-2 (10/4/2007)

 



--------------------------------------------------------------------------------



 



Company, Provident Life and Casualty Insurance Company, Colonial Life & Accident
Insurance Company, The Paul Revere Life Insurance Company and The Paul Revere
Variable Annuity Insurance Company.
Unum is a registered trademark and marketing brand of Unum Group and its
insuring subsidiaries.
A-32442 (4-07)
GLB-3 (10/4/2007)

 